            Case 1:19-cr-00351-CCB Document 7 Filed 01/22/20 Page 1 of 1
                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
                                             OFFICE OF THE CLERK



Felicia C. Cannon, Clerk                                                              Reply to Northern Division Address
Catherine M. Stavlas, Chief Deputy
Elizabeth B. Snowden, Chief Deputy



                                                   January 22, 2020




                         RECEIPT FOR SURRENDER OF PASSPORT



                                                                                                       USA v. Cheryl Diane Glenn
                                                                                                            1:19−cr−00351−CCB




Received 1/22/2020 from Counsel for Defendant−W. Brennan, one passport ending with
8024 issued by the country of United States of America which is being surrendered to the
Court as a special condition of the defendant's release. This passport is to be held in the
custody of the Court until further ordered. Following the termination of these proceedings,
the Clerk will order the destruction of any passport in custody beyond twenty years from
date of issuance of the passport.




                                                                                       Very truly yours,
                                                                                                  /s/
                                                                                       Felicia C. Cannon
                                                                                       Clerk, U.S. District Court
                                                                                       District of Maryland
                                                                                       prepared by: J. Bruce




      Northern Division º 4415 U.S. Courthouse º 101 W. Lombard Street º Baltimore, Maryland 21201 º 410−962−2600
      Southern Division º 240 U.S. Courthouse º 6500 Cherrywood Lane º Greenbelt, Maryland 20770 º 301−344−0660
                                    Visit the U.S. District Court's Web Site at www.mdd.uscourts.gov
